Citation Nr: 0305812	
Decision Date: 03/27/03    Archive Date: 04/08/03

DOCKET NO.  02-05 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
June 1976 rating decision, which denied service connection 
for neurotic depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to August 
1964.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2001 rating decision of the 
Washington, DC, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO determined that there was no CUE in the 
June 1976 rating decision, which denied service connection 
for neurotic depressive disorder.

In December 2002, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing has been associated with the claims file.


FINDING OF FACT

The June 1976 rating decision, which denied service 
connection for neurotic depressive disorder, was supportable 
by the evidence then of record, and was consistent with the 
applicable law and regulations extant at that time.


CONCLUSION OF LAW

The June 1976 rating decision, which denied service 
connection for neurotic depressive disorder, did not contain 
CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) 
(2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Board need not address the VCAA in this case, as the 
United States Court of Appeals for Veterans Claims (the 
Court) has held that the requirements of the VCAA do not 
apply to claims regarding CUE.  See Livesay v. Principi, 15 
Vet. App. 165, 178-79 (2001).


II.  Factual Background

A December 1963 service medical record indicated that the 
veteran had a lifelong history of not getting along with 
people and that the veteran felt like an outsider and 
somewhat unliked.  The examiner stated that the veteran had 
an emotional problem which required treatment, and entered a 
diagnosis of neurotic depressive personality.

An April 1964 service medical record indicated that the 
veteran was shy, quiet and rigid.  The examiner noted that 
the veteran described himself as an introvert, who did not 
like to be around people.  The examiner also noted that the 
veteran stated that he felt "terribly inferior and self-
conscious" and that he did not have a versatile personality.  
The veteran also stated that he could not adjust to dealing 
with people directly, although at the same time he did not 
like to work on a job where he was isolated from people.  The 
examiner entered an impression of schizoid personality and 
stated that this was a long-standing character disorder, 
requiring intensive psychotherapy.  The examiner recommended 
that one of three things be done:  (1) give the veteran a job 
more suitable to his personality, (2) transfer the veteran to 
another Air Force Station where outpatient psychiatric 
treatment was available, or (3) separate the veteran from 
service administratively on the grounds that he has a 
personality difficulty which is incompatible with service 
life.

The veteran's June 1964 separation examination indicated that 
the veteran had schizoid personality characterized as a long-
standing character disorder existing prior to service.

A June 1975 private outpatient treatment report indicated 
that the veteran had complained of nervousness, insomnia, and 
an inability to effectively obtain relief from these symptoms 
without medication.  The examiner entered a diagnosis of 
anxiety reaction neurosis, severe.

In a March 1976 VA examination report, the examiner noted 
that the veteran was mildly depressed, alert and responsive, 
but generally slow in speech and movement.  The examiner 
stated that the overall severity of the veteran's psychiatric 
illness was mild and the degree of social impairment was 
mild.  The examiner entered a diagnosis of anxiety reaction 
with depressive features.

In the June 1976 rating decision, the RO denied service 
connection for neurotic depressive disorder, stating the 
following:

There is no evidence of psychosis in 
service or on current VA examination, and 
there is no essential difference between 
the findings on VA examination and those 
in military service.  The rating board 
finds that the veteran's condition is 
more nearly a personality disorder, a 
condition for which service connection 
may not be granted.

In the December 2002 hearing before the undersigned Veterans 
Law Judge, the veteran stated that he believed that there was 
an error in the RO's judgment in the June 1976 rating 
decision, and that the RO's interpretation of the diagnosis 
of his illness was incorrect.  He also stated that the RO 
should have addressed the issue of aggravation.


III.  Criteria

A final rating decision may be reversed or amended if that 
adjudication contains CUE.  See 38 U.S.C.A. § 5109A (West 
2002); 38 C.F.R. § 3.105(a) (2002).  Otherwise, prior 
decisions are final.  See 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1103 (2002).

The Court has stated that "CUE is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error."  See Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  "Even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable."  Id. at 43-44 (citing 
Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc)).

In addition, the Court has established a three-pronged test 
to determine whether CUE is present in a prior determination: 
(1) either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made, and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (quoting Russell, supra, at 313-14).


IV.  Analysis

Based on the evidence of record, the Board finds that the 
June 1976 rating decision denying service connection for 
neurotic depressive disorder was not clearly and unmistakably 
erroneous.

At the time of the June 1976 rating decision, the RO had 
before it the veteran's service medical records which 
indicated diagnoses of schizoid personality and neurotic 
depressive personality.  The RO indicated in its decision 
that the veteran had been diagnosed with a personality 
disorder in service, and service connection could not be 
granted for personality disorders as a matter of law.  The 
applicable regulation at the time stated the following:

Congenital or developmental defects, 
refractive error of the eye, personality 
disorders and mental deficiency as such 
are not diseases or injuries within the 
meaning of applicable legislation.

See 38 C.F.R. § 3.303 (1975) (italics added).  Thus the RO 
was correct to deny service connection on the basis of this 
regulation.  Further, the Board finds that the correct facts 
were before the RO at the time of the decision and the 
applicable regulatory provision in effect at the time was 
correctly applied.  The regulation is clear that personality 
disorders are not eligible for service connection.

The veteran has stated that the RO should have considered 
aggravation as a basis for granting service connection 
because the diagnoses in the service medical records of 
schizoid personality and neurotic depressive personality 
indicate that these disorders preexisted service.  Even if 
the RO had found aggravation, the provisions of 38 C.F.R. 
§ 3.303 would not have allowed a grant of service connection 
for a personality disorder, even on an aggravated basis.  
Since the outcome would have been the same, here, a denial, 
it is not CUE that the RO did not address aggravation in its 
rating decision.  See Damrel, 6 Vet. App. at 245 (stating 
that the error must be one which, had it not been made, would 
have manifestly changed the outcome at the time it was made).

The Board also notes that the veteran was diagnosed with 
"anxiety reaction neurosis" in the 1975 private examination 
report and "anxiety reaction with depressive features" in 
the March 1976 VA examination report.  Under the applicable 
regulation at the time, anxiety reaction was eligible for 
service connection.  See 38 C.F.R. § 4.132, Diagnostic Code 
9400 ("anxiety reaction") (1975).  As noted above, the RO 
determined that "there is no essential difference between 
the findings on VA examination and those in military service.  
The rating board finds that the veteran's condition is more 
nearly a personality disorder."  Here, the RO gave more 
probative value to the inservice diagnoses of a personality 
disorder than to the post-service diagnoses of a psychiatric 
disorder.  This is a weighing of the evidence of record, 
which cannot form the basis of CUE.  See Damrel, 6 Vet. App. 
at 44 (holding that a claim of CUE on the basis that the 
previous adjudication had improperly weighed and evaluated 
the evidence "can never rise to the stringent definition of 
CUE"); see also Russell, 3 Vet. App. at 313.

The Board notes that even if the RO had conceded that the 
veteran currently had a psychoneurotic anxiety disorder as 
indicated on the 1976 VA examination, the result would not 
have been manifestly different.  The evidence of record at 
that time showed findings of a personality disorder in 
service with a chronic psychoneurotic disorder not found 
until many years after service.  The record did not contain 
either a nexus opinion linking the anxiety disorder, or any 
neurotic depressive disorder, to service, or evidence of 
service incurrence or aggravation of an anxiety or neurotic 
depressive disorder, and thus, even though there was a 
current diagnosis of an anxiety disorder with depressive 
features, the remaining elements of service connection were 
not met, and the RO did not err in its conclusion.

For these reasons, the Board has determined that the veteran 
has not raised a valid claim for CUE as to the June 1976 
rating decision with the denial of service connection for a 
neurotic depressive disorder.




ORDER

The June 1976 rating decision denying service connection for 
neurotic depressive disorder was not clearly and unmistakably 
erroneous, and the appeal is denied.



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

